Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Allowable Subject Matter
2.	Claims 13-25 are allowed.
3.	The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach the details of the applicant’s invention as cited in claim 13 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 13 inventive: said upper section being configured to convey a liquid in a first flow path from said reservoir into said liquid dispensing conduit, said lower section of said removable manifold including an inlet for receiving a liquid from a liquid storage container of a liquid dispenser stored below said removable manifold when said removable manifold is installed in an operating position in the bottom-loading liquid dispenser, said lower section further including an annular collar operably connected to an uppermost portion of said reservoir and, wherein said lower section having a liquid chamber surrounding said reservoir dip tube, said lower section being configured to convey said liquid from said liquid storage container through said annular collar around said reservoir dip tube to fill said reservoir in a second flow path.
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 18 as a whole. There is no motivation to combine the art of record in order 
The prior art of record fails to teach the details of the applicant’s invention as cited in claim 21 as a whole. There is no motivation to combine the art of record in order to render the invention obvious. The combination of the references would either destroy one reference for combination with the other or would result in an impermissible hindsight. The following limitations, when considered in context, make claim 21 inventive: said second section being configured to direct water received from a water storage bottle to said water reservoir, said second section including an inlet for receiving water from the water storage bottle of the bottom-loading water cooler stored below said removable manifold when said removable manifold is installed in an operating position .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK C NICOLAS whose telephone number is (571)272-4931. The examiner can normally be reached Monday-Thursday 8:00 AM -:4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FREDERICK C NICOLAS/Primary Examiner, Art Unit 3754